PER CURIAM: *
Jaime Loya-Bonilla appeals his sentence for one count of aiding and abetting the possession with intent to distribute less *925than 50 kilograms of marijuana. Loya-Bonilla argues that the district court clearly erred in denying him a minor role adjustment pursuant to U.S.S.G. § 3B1.2.
Section 3B1.2 provides for a two-point reduction in the offense level if the defendant was a minor participant. See § 3B1.2. A “minor participant” is defined as one who is substantially “less culpable than most other participants, but whose role could not be described as minimal.” See § 3B1.2, comment, (n.5). As Loya-Bonilla was responsible for recruiting the supplier of the marijuana and transporting it into the United States, his role in the offense cannot be said to have been “peripheral to the advancement of the illicit activity.” See United States v. Thomas, 932 F.2d 1085, 1092 (5th Cir.1991). Accordingly, the district court did not clearly err in refusing to adjust Loya-Bonilla’s offense level under § 3B1.2. See United States v. Villanueva, 408 F.3d 193, 203 & n. 9 (5th Cir.), cert. denied, — U.S.-, 126 S.Ct. 268, 163 L.Ed.2d 241 (2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.